 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   NATIONAL UNION FIRE INSURANCE                      Case No. 1:19-cv-01113-LJO-SAB
     COMPANY OF PITTSBURGH, PA.,
12                                                      ORDER VACATING ALL PENDING
                    Plaintiff,                          DATES IN THIS MATTER AND
13                                                      REQUIRING PLAINTIFF TO FILE
            v.                                          MOTION FOR DEFAULT JUDGMENT OR
14                                                      SHOW CAUSE WHY THIS ACTION
     DONA SHORES,                                       SHOULD NOT BE DISMISSED FOR
15                                                      FAILURE TO PROSECUTE
                    Defendant.
16                                                      THIRTY-DAY DEADLINE

17

18          National Union fire Insurance Company of Pittsburgh, PA (“Plaintiff”) filed this action

19 against Dona Shores (“Defendant”) on August 15, 2019. On November 26, 2019, default was
20 entered against Defendant in this action.

21          Pursuant to Federal Rules of Civil Procedure 55, obtaining a default judgment is a two-

22 step process. Yue v. Storage Technology Corp., No. 3:07-cv-05850, 2008 WL 361142, *2

23 (N.D.Cal. Feb, 11, 2008). Entry of default is appropriate as to any party against whom a

24 judgment for affirmative relief is sought that has failed to plead or otherwise defend as provided

25 by the Federal Rules of Civil Procedure and where that fact is made to appear by affidavit or

26 otherwise. Fed. R. Civ. P. 55(a). After entry of default, the plaintiff can seek entry of default
27 judgment. Fed. R. Civ. P. 55(b)(1) and (2). “Default judgments are generally disfavored, and

28 whenever it is reasonably possible, cases should be decided upon their merits.” In re Hammer,


                                                    1
 1 940 F.2d 524, (9th Cir. 1991) (internal punctuation and citations omitted).

 2          Having been no activity in in this action since the entry of default, the Court shall order

 3 Plaintiff to either file a motion for default judgment or show cause why this action should not be

 4 dismissed for Plaintiff’s failure to prosecute.

 5          Accordingly, IT IS HEREBY ORDERED that:

 6          1.      Due to the entry of default all pending dates in this matter are VACATED;

 7          2.      Within thirty (30) days from the date of service of this order, Plaintiff shall either

 8                  file a motion for default judgment or file a written response showing cause why

 9                  this action should not be dismissed for Plaintiff’s failure to prosecute; and

10          3.      Failure to comply with this order shall result in a recommendation that this action

11                  be dismissed for failure to prosecute.

12
     IT IS SO ORDERED.
13

14 Dated:        February 19, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
